ALLOWANCE
Claims 15 and 22-30 are allowed.
With respect to applicants’ claim 15, the prior art does not teach or suggest a solid object or article comprising a structure produced by an additive manufacturing or injection molding process comprising (i) providing a powdered material comprising a plurality of particles, wherein said particles are fabricated from a first material, and wherein each of said particles has a particle surface area that is surface-functionalized with a second material containing nanoparticles and/or microparticles, (ii) melting at least a portion of said powdered material to a liquid state, thereby generating a melt, (iii) allowing said nanoparticles and/or microparticles to be transported to a surface of said melt, to form a melt layer of said nanoparticles and/or microparticles, and (iv) semi-passively controlling solidification of said melt and said melt layer from said liquid state to a solid state, in additive manufacturing or injection molding, to fabricate said structure, wherein said structure comprises a continuous solid phase and a layer of solid nanoparticles and/or solid microparticles disposed at an outer surface of said continuous solid phase.
	With respect to applicants’ claim 22 the prior art does not teach or suggest a solid object or article comprising a continuous solid phase and a first layer of nanoparticles and/or microparticles disposed at an outer surface of said continuous solid phase, wherein said continuous solid phase is a melted and re-solidified form of a powdered material comprising a plurality of particles, wherein said particles are fabricated from a first material, wherein each of said particles has a particle surface area Page 2 of 9Application No. 16/869,739Attorney Docket No. 150507-DIVi that is surface-functionalized with said nanoparticles and/or microparticles selected to control solidification of said powdered material from a liquid state to a solid state, and wherein said nanoparticles and/or microparticles are fabricated from a second material that is different than said first material.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784